 In the Matter of PARKE, DAVIS AND COMPANYandUNITED GAS,COKEAND CHEMICAL WORKERS, C. I.O.Case No. R-5506.-Decided July 9,1943Mr. J. K. Worley,of Detroit, Mich., for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich., for the C. 1. 0.Messrs. Lewis F. BradyandDavid J. Craig,of Detroit, Mich., fortheM. E. S. A.Mr. Alfred Kamin,ofWashington, D. C., andMr. Henry Wilson,of Detroit, Mich., for District 50.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and ChemicalWorkers, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Parke, Davis and Company, Detroit, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Max Rotenberg,Trial Examiner.Said hearing was held at Detroit, Michigan, onJune 7, 1943.The Company, th6 C. I. 0., Local No. 6, MechanicsEducational Society of America, herein called the M. E. S. A., andLocal Union No. 12098, District 50, United Mine Workers of America,herein called District 50, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the hearingDistrict 50 moved to dismiss the petition on the ground that theC. I. O. had failed to make a substantial showing of membershipamong the employees in the claimed unit. In accordance with ourfinding in Section III,infra,the motion is denied'The Trial Ex-aminer's rulings made at the hearing are free from prejudicial error1District 50 also moved that the intervening petition of the M.E. S. A. be dismissed.Since the M. E S A. filed no petition,the motion is inappropriate.51 N. L.R. B., No. 41.179540612-44-vol. 51-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDand ' arehereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYParke, Davis and Company is a Michigan corporation with itsprincipal plant and offices in Detroit, Michigan. In connection withthe Detroit plant, the Company operates a biological farm at Roch-ester,Michigan, and maintains laboratories and warehouses in variousforeign countries and in the principal cities of the United States.Asubstantial part of the Company's business is the manufacture of 'warmaterials.This proceeding concerns only the Company's employeesworking at the Detroit plant and the Rochester farm, where the Com-pany is engaged in the manufacture, sale, and distribution of pharlna-ceutical and biological products.The principal raw materials used bythe Company are drugs and chemicals.During 1942, the Companyused such raw materials of a value in excess of $9,000,000, of whichapproximately 85 percent was shipped to the Company's plant andfarm from points outside Michigan.During the same period theCompany manufactured finished products at the plant and farm, of avalue in excess of $35,000,000, of which approximately 95 percent wasshipped to points outside Michigan.The Company concedes for the purpose of this proceeding that itis engaged in commerce within the meaning of the National LaborRelations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers, C. I. 0., is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Local No. 6, Mechanics Educational Society of America, is a labororganization affiliated with the Confederated Unions of America,admitting to membership employees of the Company.Local Union No. 12098, District 50, United Mine Workers of Amer-ica, is a labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn April 30, 1943, the C. I. O. notified the Companythat a numberof the Company's employees had designated the C. I: O. as their'bar-gaining agentand that a petition would be filed with the Boardseeking certification as such agent.At thehearing theCompany PARKE, DAVIS AND COMPANY181refused recognition to the C. I. O. as the exclusive bargaining repre-sentative of its employees unless and until the C. I. O. is certified assuch representative by the Board.In 1941 the Company and District 50 entered into a collective bar-gaining contract covering the employees in an industrial unit.Thecontract was' renewed in 1942 and was to remain in effect until July 1,1943, and thereafter, subject to termination or modification by eitherparty upon 30 days' notice.Neither the Company nor District 50directly asserts the contract to be a bar to this proceeding; since itsannual term has expired and it now may be terminated by a 30-daynotice, we find that it does not constitute a bar to a present investiga-tion of representatives.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the C. I. O. and theM. E. S. A. each represents a substantial number of employees in theunits claimed appropriate.2At the hearing District 50 attempted tointroduce evidence to the effect that many of the employees from whomthe C. 1. 0. claimed authorizations, had repudiated such authorizations.The Trial Examiner properly rejected this evidence as speculative andof little probative value.If in fact the employees have designatedand then repudiated the C. I. 0., at most this may indicate that theirdesires are in a state of flux and can best be expressed finally in anelection by secret ballot.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IT.THE APPROPRIATE UNITIn its petition the C. I. O. requests a unit of "all production, mainte-nance, stock and shipping employees, cafeteria and laundry employees,laboratory technicians, working in the Detroit Plant and RochesterBiological Farm of the Company, and all pressmen and press assistants,typesetters, typesetter apprentices, proofreaders and bindery workersemployed in the printing department of the Detroit Plant, excluding2The Regional Director stated that the C. I. 0 submitted 565 application-for-membershipcards, all but one bearing apparently genuine, original signaturesAll cards were datedsubsequent to March 15, 1943, and 532 bore the names of persons whose names appear onthe Company's pay roll of May 16, 1943. The pay roll lists 1781 employees in the unit forwhich the C I O. contends. The Trial Examiner stated that the C I 0 submitted 90additional cards of which 79 bore apparently genuine, original signatures and were datedsubsequent to April 17, 1943Eighty cards bore the names of persons whose names appearon the Company's pay roll of May 16, 1943.The Regional Director stated that the M. E S A submitted 105 membership application'and authorization cards all dated in June 1943All cards boie apparently genuine, originalsignatures and were names appearing on the Company's pay roll of May 16, 1943.Ninety-eight cards bore the names of persons among the 176 employees in the unit for which theM. E. S. A. contends.District 50 relies upon its contract to establish its interest. 182DECISIONS OF' NATIONAL LABOR RELATIONS BOARDexecutives,plantsupervisors,foremen,foreladies,assistant foremen,assistantforeladies,patrolmen,office employees, clericalemployees,plant-protection employees, control checkers, and technical men withcollege degrees practicing theirprofession and paid on a monthly basis,plant and laboratory office clerical workers and employees in the admin-istrative building other than maintenance employees."This is thesameunit covered by the contract and District 50 concedes it to beappropriate.The M. E. S. A. would separate from the abovegroup and representas a separate unit all hourly rated employees of the Company at theDetroit plant and Rochester farm in the mechanicaland powerhousedivisions including blacksmiths, carpenters,capsule engineers, elec-tricians,millwrights,machinists, painters, powerhouseemployees,plumbers, steamfitters, tinsmiths, tool makers, printers, garage me-chani:;s and oilers, excluding sweepers and all categories excludedfrom the unit requested by the C. 1. 0.The operation of the Rochester farm, which consists of several build-ings on 700 acres, is closely integrated with that of the Detroit plantalthough they are situated 30 miles apart.Smallanimals are kept atthe farm for experimental purposes and for the production of biologicalantigens.Complementary laboratory research is conducted both atthe plant and the farm.The employees at both locations were coveredby the contract and both plant and farm are under commonmanage-ment.Testimony offered by the M. E. S. A. at the hearing was to theeffect that the group it seeks to represent is dissatisfied with repre-sentation as a portion of an industrial unit and that its interests wouldbest be served by representation in a separate unit.The employeesclaimed by the M. E. S. A. are all manually skilled but are otherwisea conglomerate and heterogeneous group.No one craft appears topredominate among them, nor, in many cases, are the skills involvedsimilar or even comparable.Clearly the diversity of skills and func-tions is no more pronounced in the industrial unit which the C. I. 0.requests.The employees claimed by the M. E. S. A. have been repre-sented under the contract and their hourly rates have been specificallynegotiated by collective bargaining.The history of collectivebargain-ing with the Company on an industrial basis extending overa periodof approximately 2 years; the absence of history of collectivebargain-ing with the Company on a craft or departmental basis; and the diver-sity of skills and functions found in the group claimed by the M. E. S.A. persuade us that the unit sought by the M. E. S. A.is inappropriatefor the purposes of collective bargainingand we so find.'3 SeeMatter of Ampco Metal,Incorporated,28 N. L.R B. 1227.See alsoMatter ofMichigan Alkali Company,40 N L.R B 480, andMatter ofGeneral Electric Company(Lynn River Works and Everett Plant),50 N. L R. B 401 PARKE, DAVIS AND COMPANY183During the hearing the C. 1. 0. and District 50 agreed to minor modi-fications of the unit.The Company has expressed no preference in thisrespect.Accordingly, in consideration of the agreement of the C. 1. 0.and District 50, we find that all production and maintenance employeesof the Company working in the Detroit plant and Rochester farm,including stock and shipping employees, cafeteria and laundry em-ployees; assistant laboratory technicians (A and B) ; and pressmen,press assistants, typesetters, typesetter apprentices, proofreaders, andbindery workers in the printing department of the Detroit plant; butexcluding superintendents, 'foremen, foreladies, assistant foremen,assistant foreladies, or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action; plant-protection employees; control checkers; and technical men with collegedegrees who are employed in their profession and are paid on a monthlybasis; office employees in the plant and laboratory; clerical employees;and employees in the administrative building other than maintenanceemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Parke, Davis andCompany, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, .acting in this matter asagent for the National Labor Relations Board,- and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceeding the date 184DECISIONSOF NATIONALLABOR RELATIONS BOARDof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose who have since quit or been discharged for cause, to determinewhether they desire to be represented- by United Gas, Coke and Chem-icalWorkers, C. I. 0., or by Local No. 6, Mechanics EducationalSociety of America, or by Local Union No. 12098, District 50, UnitedMine Workers of America, for the purposes of collective bargaining,or by none.